                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
BRANDON S. BAKER SR.,                     :
                                          :
            Petitioner,                   :   Civ. No. 17-4995 (FLW)
                                          :
      v.                                  :
                                          :
STATE OF NEW JERSEY,                      :   MEMORANDUM AND ORDER
                                          :
            Respondent.                   :
_________________________________________ :

       Leave to proceed in this Court without prepayment of fees is authorized. See 28 U.S.C. §

1915(a). This case is subject to screening by the Court sua sponte, and the Court will screen the

Petition in due course.

       Therefore, IT IS, on this 17th day of October 2018,

       ORDERED that Petitioner's renewed application to proceed in forma pauperis, (ECF

Nos. 1-1 & 4), is GRANTED; and it is further

       ORDERED that the Court will not order Respondent to file an answer at this time, as the

Court has not yet completed its sua sponte screening; and it is further

       ORDERED that the Clerk of the Court shall send a copy of this Order to Plaintiff by

regular U.S. mail.



                                                                     /s/ Freda L. Wolfson
                                                                     Freda L. Wolfson
                                                                     United States District Judge
